DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 01 November 2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 November 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 5-6 are objected to because of the following informalities:  
Claim 5 recites IPA without a full name preceding the abbreviation. The specification associates IPA with isopropyl alcohol [0061]. The term should be written “isopropyl alcohol (IPA).”
In Claim 6, “close” should be written “close to.”   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a supply period” in line 9. The limitation is indefinite as ambiguous, because it is not clear whether it refers to a period of time while supplying a film-forming liquid, while supplying a cooling fluid, or some other period, especially since it further requires that such “supply period” includes “at least a part of a period from a time when the supply of the film-forming liquid is stopped.” Examiner considers the limitation to include any period where any fluid is either supplied or spread across the surface of the substrate.
Claim 3 recites the limitation “before the rotation of the substrate is stopped.” The limitation is indefinite, because it is not clear whether it implies a step of a substrate stopping or whether it refers to the limitation “rotation of the substrate at the second rotation speed is completed” and implies that the limitation in Claim 1, includes a step of stopping the substrate. Because the limitation in Claim 1 “rotation of the substrate at the second rotation speed is completed” does not necessarily mean that the rotation is stopped, Examiner considers the limitation “before the rotation of the substrate is stopped” to imply a further step either of NOT stopping the substrate or stopping the substrate.
Claims 10-11 recite the limitation “may include.” The limitation is indefinite, because it is not clear whether what follows is required and further limits Claim 9 from which it depends. Examiner considers the limitation required for the purpose of examination.
Claim 12 recites the limitation “bringing a film thickness distribution on the sample substrate close to a quartic or higher even-order function.” The limitation is indefinite, because Applicant fails to set forth the metes and bounds of what he considers his invention. It is not clear what is meant by “bringing a film thickness . . . close,” whether the limitation only requires a step of bringing it closer without requiring that a result is that the film thickness IS close. Moreover, the term “close” is relative and there is insufficient definition or guidance as to what would be considered “close.” In general, the higher a function, the easier it is to match data. Examiner considers that the limitation includes choosing a quartic or higher even-order function which more closely matches the film thickness distribution, and is thus met by choosing a function of a different order or with different coefficients (quartic or higher).
Claims 2-13 are rejected as depending from other rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2012-238838) in view of Oori et al. (US 2012/0322273) and Kim et al. (US 2005/0280681).
Regarding Claim 1, JP’838 teaches a coating method, comprising: rotating a substrate at a first rotation speed while supplying a film-forming liquid to a center of a front surface of the substrate (Figs. 5, 8; Claim 12); stopping the supply of the film-forming liquid before the film-forming liquid supplied to the front surface of the substrate reaches an outer periphery of the substrate [0061-0062, 0064]; continuing to rotate the substrate at a second rotation speed after the supply of the film- forming liquid is stopped; and cooling [0035-0036, 0038, 0061-0062, 0064]. JP’838 fails to teach a step of supplying a cooling fluid to an outer peripheral portion of a rear surface of the substrate during a supply period for the substrate including at least a part of a period from a time when the supply of the film-forming liquid is stopped to a time when the rotation of the substrate at the second rotation speed is completed. Oori et al. (US’273) teach an analogous coating method, comprising rotating a substrate while supplying a film-forming liquid to a center of a front surface of a substrate (Figs. 1-2; [0018-0019]), and additionally supplying a cooling fluid to an outer peripheral portion (also “edge”) of a rear surface of the substrate during a supply period for the substrate during rotation of the substrate to adjust a vapor pressure of a coating solution and thus aiding control of a coating thickness at the peripheral portion (Figs. 2, 5; [0008, 0011, 0018-0022]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’838 by supplying a cooling fluid to an outer peripheral portion of a rear surface of the substrate during a supply period for the substrate including at least a part of a period from a time when the supply of the film-forming liquid is stopped to a time when the rotation of the substrate at the second rotation speed is completed, because US’273 suggests cooling the outer periphery to control the thickness of the coating at the outer peripheral portion and JP’838 suggests stopping a supply of coating to the center when the coating has not yet “diffused” (i.e. spread) to the outer peripheral portion.
JP’838 fails to teach a specific way of cooling the substrate. US’273 teaches spraying a liquid coolant to an outer peripheral portion with a nozzle [0011, 0020]. The combination of JP’838 in view of US’273 fails to teach that the cooling fluid is a gas-liquid mixture. Kim et al. (US’681) teach an analogous method for coating a substrate [0003] and suggests a method for cooling a substrate pertinent to Applicant’s problem of cooling a substrate, the method of cooling including a step of injecting a liquid droplet aerosol (i.e. liquid-gas mixture) to the rear of a substrate to cool by evaporation (Abstract; Figs. 1, 3; [0008, 0016, 0021]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of JP’838 in view of US’273 by supplying a cooling fluid, which is a gas-liquid mixture, because US’681 suggests a cooling gas-liquid mixture as a cooling fluid to cool by evaporation.
Regarding Claim 2, the combination of references fails to teach that the supply of the cooling fluid is started after the supply of the film-forming liquid is stopped. However, because JP’838 teaches stopping the supply of the film-forming liquid before the film-forming liquid reaches the outer peripheral portion [0061-0062, 0064] and US’273 suggests supplying coolant to an outer peripheral portion of the substrate to control the thickness of a coating at the outer peripheral portion, it would have been obvious to a person of ordinary skill in the art to modify the process of the combination of references to start supplying cooling fluid at the outer periphery when the coating fluid has spread close to or to the outer periphery portion which would be farther than half the distance from the center to the outer peripheral portion and after the supply of the film-forming liquid has been stopped.
Regarding Claim 3, US’273 and US’681 both teach supplying a cooling fluid while the substrate is rotating. Although the combination of references fails to state precisely at what point the supply of cooling fluid is stopped in relation to the rotation of the substrate, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process by continuing to rotate the substrate after the supply of cooling fluid is stopped as needed to continue to spread the film-forming liquid and/ or to control its thickness on the substrate.
Regarding Claim 4, US’273 teaches that the cooling fluid can contain an organic solvent (e.g. cyclohexanone, propylene glycol monomethyl ether acetate, methyl isobutyl carbinol) (also solvents of chemical solutions for forming a coating film) [0020]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by using a cooling fluid containing an organic solvent, because US’273 suggests an organic solvent to as a coolant.
Regarding Claim 7, US’681 suggests removing vapor remaining in the cooling chamber by injecting gas [0023, 0054]. US’681 fails to teach exhausting a gas in an accommodation space under the substrate from an exhaust port below the rear surface of the substrate at least when supplying the cooling fluid to the outer peripheral portion of the rear surface of the substrate. However, the prior art included a step of exhausting gas in an accommodation space under the substrate with an exhaust port below the rear surface of the substrate to remove gas (Fig 1). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by exhausting a gas in an accommodation space from an exhaust port below the rear surface of the substrate, because US’681 provides evidence that in the prior art it was known to remove vapor from an accommodation space with an exhaust port under the substrate. 
In addition, the combination of references fails to teach exhausting a gas at least when supplying the cooling fluid to the outer peripheral portion, wherein the cooling fluid is supplied to the outer peripheral portion of the rear surface of the substrate at a flow rate smaller than an exhaust amount of the gas exhausted from the exhaust port. However, it would have been obvious to modify the combination of references by supplying cooling fluid at a flow rate smaller than an exhaust amount of the gas exhausted from the exhaust port at least when supplying the cooling fluid to prevent an accumulation of gas and a concomitant increase in pressure in the accommodation space, since an increased total pressure would be expected to decrease the volatility of liquid in the cooling aerosol.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2012-238838) in view of Oori et al. (US 2012/0322273) and Kim et al. (US 2005/0280681) as applied to Claim 1 above, and further in view of Tanaka (US 2008/0057194). 
Regarding Claim 5, US’273 teaches that the cooling fluid can contain an organic solvent, which are also solvents of chemical solutions for forming a coating film (e.g. cyclohexanone, propylene glycol monomethyl ether acetate, methyl isobutyl carbinol) [0020]. The combination of JP’838 in view of US’273 and US’681 fails to teach that the cooling fluid includes a solvent having a volatility equal to or higher than volatility of isopropyl alcohol (IPA). Tanaka (US’194) suggests that at least in some applications, solvents may include isopropyl alcohol and acetone, among others [0049]. In addition, US’681 provides evidence that the ability of a liquid to evaporate (given its “evaporation heat”) is important to the effectiveness of cooling [0041]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by using a solvent having a volatility equal to or higher than volatility of isopropyl alcohol (IPA), because US’194 suggests IPA and acetone as solvents for a coating, US’273 suggests that a cooling fluid can be a solvent used for a coating, and US’681 provides evidence that it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize the volatility of the solvent to achieve a desired rate of evaporation for evaporative cooling.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2012-238838) in view of Oori et al. (US 2012/0322273) and Kim et al. (US 2005/0280681) as applied to Claim 1 above, and further in view of Fukuda et al. (JP 2007134671 A).
Regarding Claim 6, the combination of JP’838 in view of US’273 and US’681 fails to teach that the cooling fluid is supplied along an inclined line. Fukuda et al. (JP’671) teach an analogous method of coating a substrate, including rotating a substrate and applying a film-forming liquid to the substrate [0003]. In addition, it suggests inclined nozzles 30 for spraying a liquid at the periphery on the rear side of the substrate (Fig. 1; [0035]), which is pertinent to Applicant’s problem of applying a liquid to the outer periphery of a rear surface of a substrate. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of JP’838 in view of US’273 and US’681 by supplying cooling fluid to the outer peripheral portion of the rear surface of the substrate along a line inclined so as to come close the outer periphery of the substrate as the line approaches the rear surface of the substrate, because the combination of JP’838 in view of US’273 and US’681 suggests applying a cooling fluid at the periphery of a substrate, and JP’671 suggests inclined nozzles capable of applying a liquid to the rear outer periphery of a substrate.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2012-238838) in view of Oori et al. (US 2012/0322273) and Kim et al. (US 2005/0280681) as applied to Claim 1 above, and further in view of Higashijima et al. (US 2012/0160275). 
Regarding Claim 8, JP’838 teaches that supplying film-forming liquid to the center of the front surface of the substrate includes supplying the film-forming liquid from a supply source of the film-forming liquid to a nozzle opened toward the center of the front surface of the substrate through a valve [0048]. The combination of JP’838 in view of US’273 and US’681 fails to teach a throttle. Higashijima et al. (US’275) teach a method of treating a substrate (wafer) and is pertinent to the Applicant’s problem of controlling the flow of a supply of liquid to a nozzle with a combination of a throttle valve and an open/close valve [0065-0068]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of JP’838 in view of US’273 and US’681 by supplying the film-forming liquid from a supply source of the film-forming liquid to a nozzle opened toward the center of the front surface of the substrate through a throttle portion and a valve, because US’275 suggests a combination of throttle valve and open/close valve to control the flow of a fluid from a supply source to a nozzle.
Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2012-238838) in view of Oori et al. (US 2012/0322273) and Kim et al. (US 2005/0280681) as applied to Claim 1 above, and further in view of Rangarajan et al. (US 6,376,013). 
Regarding Claims 9 and 13, JP’838 teaches measuring a thickness [0084] and teaches adjusting various parameters (e.g. rotation speed, temperature) to adjust a film thickness distribution [0006]. The combination of JP’838 in view of US’273 and US’681 fails to teach measuring a film thickness and repeating the combination of steps of Claim 1, including setting the first rotation speed and supply period for a (sample) substrate to reduce a variation in film thickness in each of a plurality of substrates based on a variation in film thickness of each of the plurality of sample substrates. Rangarajan et al. (US’013) teach an analogous method for forming a film, including rotating a substrate at a first rotation speed while supplying a film-forming liquid to a center of a front surface (col. 1, lines 54-62; col. 3, lines 7-9), and additionally measuring a thickness and using measurements to make adjustments of coating parameters and repeating coating steps to apply a layer with a more uniform thickness on a subsequent substrate (col. 3, lines 8-20; col. 2, lines 40-43) to within a desirable tolerance (col. 8, lines 3-9). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of JP’838 in view of US’273 and US’681 by repeating sample preparation and sample measurement while changing a combination of the first rotation speed and a supply period for a sample substrate, until a variation in film thickness on the sample substrate becomes equal to or lower than a predetermined level, wherein the sample preparation includes: rotating the sample substrate at the first rotation speed while supplying the film- forming liquid to a center of a front surface of the sample substrate; stopping the supply of the film-forming liquid to the sample substrate before the film-forming liquid supplied to the front surface of the sample substrate reaches an outer periphery of the sample substrate; continuing to rotate the sample substrate at the second rotation speed after the supply of the film-forming liquid to the sample substrate is stopped; and supplying the cooling fluid to an outer peripheral portion of a rear surface of the sample substrate during the supply period for the sample substrate including at least a part of a period from a time when the supply of the film-forming liquid to the sample substrate is stopped to a time when the rotation of the sample substrate is completed, and wherein the sample measurement includes measuring a film thickness of a film formed on the front surface of the sample substrate by the sample preparation, because US’013 suggests measuring film thickness, adjusting coating parameters, based on a measured thickness, and repeating coating steps (“sample preparation steps”)  until a variation in film thickness reaches a desirable tolerance (i.e. “a variation in thickness . . . becomes equal to or lower than a predetermined level”).
Regarding Claims 10-11 and 13, JP’838 suggests adjusting rotational speed to adjust film thickness [0006] and time (“supply period”) to stop the supply of coating liquid [0013]. It would have been obvious to adjust rotational speed and supply time in order to adjust the total amount of coating material supplied to the substrate through routine optimization.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2012-238838) in view of Oori et al. (US 2012/0322273), Kim et al. (US 2005/0280681), and Rangarajan et al. (US 6,376,013) as applied to Claim 11 above, and further in view of Kasai (US 2004/0144770). 
Regarding Claim 12, the combination of JP’838 in view of US’273 and US’013 suggests measuring film thickness, adjusting process parameters including rotational speed and time to stop supply of coating liquid, which are known parameters affecting coating thickness (see, for example, JP’838, [0006, 0013, 0063]). The combination of JP’838 in view of US’273 and US’013 fails to teach a given function as a model of film thickness. Kasai (US’770) suggests a quartic model function for modeling a film thickness [0033]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of JP’838 in view of US’273 and US’013 by approaching a function for a uniform thickness according to mathematical models for film thickness, because US’770 suggests a quartic model function for film thickness on a substrate. Moreover, it would have been obvious to bring a film thickness distribution on the sample substrate close to a quartic or higher even-order function by modeling a desirable thickness distribution as a quartic or higher even-order function and bringing a film thickness close to such chosen function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okutani et al. (US 2019/0091736) (cooling fluid supplied to the rear surface of a substrate [0243])
Fujiwara et al. (US 2016/0005630) (nozzles supply coolant liquid to periphery of wafer Fig. 11; [0196])
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712